Title: From Benjamin Franklin to Jacques-Donatien Le Ray de Chaumont, 4 December 1778
From: Franklin, Benjamin
To: Chaumont, Jacques-Donatien Le Ray de


Dec. 4. 9e heure de soir—[1778]
Extrait d’une Lettre de Boston, datée le 28 Octobre 1778.
  Le General Heath de cette Ville a recu hier un Exprés de General Washington, portant que 17 Vaisseaux de Ligne, 20 Fregates, & 170 Vaiseaux de Transport, avoient partis de la Nouvelle York le 19 de ce Mois, & qu’il étoit soupçonné qu’ils étoient destinées pour attaquer Boston.— Il y a d’autres qui croient qu’ils vont aux Isles de Sucre. Ce dernier Opinion je m’imagine est le plus vraisemblable, la Saison étant si avancée, qu’il sera trop hazardeux pour eux d’entrer nôtre Baye—
  Voici, Monsieur, le principal Article de nos Nouvelles.— Il y a dans les Papiers plusieurs Articles qui paroissent annoncer l’Intention de nos Enemis de quitter la Nouvelle York. Je suis, &c.
B Franklin
 
Addressed: A Monsr / Monsieur de Chaumont
